In an action to recover damages for personal injuries, the defendants Willie Smith, Jr., and Norma Campbell Smith appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Markey, J.), dated September 11, 2009, as denied that branch of their motion which was for leave to renew both their opposition to the plaintiffs motion for leave to enter a default judgment against them on the issue of liability, which had been granted in an order entered June 4, 2009, and their motion to vacate their default in answering the complaint, which had been denied in an amended order entered July 13, 2009.
Ordered that the appeal is dismissed, with costs to the plaintiff.
The appeal from the intermediate order dated September 11, 2009, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action on March 26, 2010 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CFLR 5501 [a] [1]; Lane v Smith, 84 AD3d 746 [2011] [decided herewith]). Skelos, J.E, Leventhal, Sgroi and Miller, JJ., concur.